UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN,
                         Plaintiff,
                  V.                   No. 1: 19-cv-4327 (VEC) (KHP)

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                         Defendant.




   MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF DEFENDANT
 THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK TO
                     REDACT THE COMPLAINT
                               TABLE OF CONTENTS

PRELIMINARY STATEMENT                                                                    1

FACTUAL BACKGROUND                                                                       3

ARGUMENT                                                                                 5

I.    THE APPLICABLE STANDARD                                                            5

II.   THE IDENTITIES OF THE COLUMBIA STUDENTS SHOULD BE
      PROTECTED                                                                          8

      A.   This Litigation Involves Highly Sensitive Matters of a Personal Nature        8

      B.   The Public Interest Strongly Favors Maintaining the Columbia Students'
           Anonymity                                                                     9

      C.   There Is a Risk of Harm to the Columbia Students                             13

      D.   Plaintiff Will Suffer No Prejudice                                       ,   14

      E.   The Remaining Applicable Sealed PlaintifJFactors Support
           Anonymization                                                                14

CONCLUSION                                                                              15
                                 TABLE OF AUTHORITIES

                                                                  PAGE(S)

Cases

B.B. v. The New School,
  No. 1:17-cv-8347 (S.D.N.Y.)                                          3, 8

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP,
  No. 1 :14-cv-6867, 2016 WL 1071107 (S.D.N.Y. Mar. 18, 2016),
  ajf'd 814 F.3d 132 (2d Cir. 2016)      :                                7

Chevron Corp. v. Danziger,
  No. l:11-cv-691, 2013 WL 646399 (S.D.N.Y. Feb. 21, 2013)             5-6

Doe No. 2 v. Kalka,
  242 F.R.D. 193 (E.D.N.Y. 2006)                                  8, 10, 14

Doe v. Alger,
  317 F.R.D. 37 (W.D. Va. 2016)                                         12

Doe v. Blackburn Coll.,
  No. 3:06-cv-3205 (C.D. Ill.)                                            3

Doe v. Blue Cross & Blue Shield United of Wis.,
  112 F.3d 869 (7th Cir. 1997)                                            6

Doe v. Colgate Univ.,
  No. 5:15-cv-1069, 2016 WL 1448829 (N.D.N.Y. Apr. 12, 2016)     2-3, 8, 13

Doe v. Columbia Univ.,
  No. 1:14-cv-3573 (S.D.N.Y.), Order (June 9, 2014) (ECF 3)            3, 8

Doe v. Cummins,
  No. 1 :15-cv-681 (S.D. Ohio), Order (Dec. 22, 2015) (ECF 13)            3

Doe v. Evans,
  202 F.R.D .. 173 (E.D. Pa. 2001)                                      10

Doe v. Meisels,
  No. 1:14-cv-5725 (E.D.N.Y.), Order (Nov. 6, 2014) (ECF 5)            3, 8

Doe v. Rutgers,
  No. 2:18-cv-12952, 2019 WL 1967021 (D.N.J. Apr. 30, 2019)             10




                                              11
Doe v. The Rector & Visitors of George Mason Univ.,
  179 F. Supp. 3d 583 (E.D. Va. 2016)                                          12

Doe v. Trustees of Dartmouth Coll.,
  No. 1: 18-cv-040, 2018 WL 2048385 (D.N.H. May 2, 2018)                        9

Doe v. Univ. of Conn.,
  No. 3:09-cv-1071, 2013 WL 4504299 (D. Conn. Aug. 22, 2013)                     8

Doe v. Univ. ofMass. -Amherst,
  No. 3:14-cv-30143 (D. Mass.)                                                  3

Doe v. Univ. ofMiss.,
  No. 3:18-cv-138, 2018 WL 1703013 (S.D. Miss. Apr. 6, 2018)                    9

Doe v. Univ. of the S.,
  687 F. Supp. 2d 744 (E.D. Tenn. 2009)                                         3

Doe v. Weill Cornell Med Coll. of Cornell Univ.,
  No. 1 :16-cv-3531 (S.D.N.Y.), Order (May 12, 2016) (ECF 12)                 3, 8

EW v. NY Blood Ctr.,
  213 F.R.D. 108 (E.D.N.Y. 2003)                                               14

Ferguson v. Ferrante,
  No. 1:13-cv-4468, 2015 WL 3404140 (S.D.N.Y. May 27, 2015)                   6, 7

Gumbel v. Pitkin,
  124 U.S. 131 (1888)                                                           5

Heineke v. Santa Clara Univ.,
  No. 5:17-cv-05285, 2017 WL 6026248 (N.D. Cal. Dec. 5, 2017)                 .10

Int'! Prod. Corp. v. Koons,
  325 F.2d 403 (2d Cir. 1963)                                                   5

Kavanagh v. Zwilling,
  997 F. Supp. 2d 241 (S.D.N.Y. 2014), aff'd 578 F. App'x 24 (2d Cir. 2014)   6, 8

Lugosch v. Pyramid Co. of Onondaga,
  435 F.3d 110 (2d Cir. 2006)                                                   6

Painter v. Doe,
  No. 3:15-cv-369, 2016 WL 3766466 (W.D.N.C. July 13, 2016)                     8




                                              lll
Roe v. St. Louis Univ.,
  746 F.3d 874 (8th Cir. 2014)                                                                 3

Sealed Plaintiffv. Sealed Defendant,
  537 F.3d 185 (2d Cir. 2008)                                                   7, 9-10, 14, 15

United States v. Amodeo,
  71 F.3d 1044 (2d Cir. 1995)                                                                  6

United States v. Erie Cty., NY,
  763 F.3d 235 (2d Cir. 2014)                                                                  6

United States v. Silver,
  No. 1:15-cr-93, 2016 WL 1572993 (S.D.N.Y. Apr. 14, 2016)                                     6

Statutes & Rules

20 U.S.C. § 1232                                                                              l1

Fed. R. Civ. P. 5.2                                                                     1, 5, 15

N.Y. C.P.L.R. § 3016                                                                          11

N.Y. Civ. Rights L. § 50-b                                                                    10

N.Y. Educ. L. § 6448                                                                          11

Other Authorities

Andrew Denney, Expelled Columbia Journalism Student Accused of Rape Is Victim Of 'Anti-
  Male' Bias: Lawsuit, THE NEW YORK POST (May 14, 2019),
  https ://nypost.com/2019/05/ 14/expelled-col umbia-j oumalism-student-accused-of-rape-is-
  victim-of-anti-male-bias-lawsuit/                                                            5

Beverly Engel, Why Don't Victims ofSexual Harassment Come Forward Sooner, PSYCHOLOGY
  TODAY (Nov. 16 2017), https://www.psychologytoday.com/us/blog/the-compassion-
  chronicles/201711/why-dont-victims-sexual-harassment-come-     ·
  forward-sooner                                                                    12

Nat'l Inst. of Justice, US. Dep 't ofJustice, Reporting ofSexual Violence Incidents,
 https://www.nij.gov/topics/crime/rape-sexual-violence/Pages/rape-notification.aspx (last
 modified Oct. 26, 2010)                                                                      12




                                              IV
        Defendant The Trustees of Columbia University in the City of New York ("Columbia" or

the "University") respectfully submits this memorandum of law in support of its motion (the

"Motion") for an order pursuant to Rule 5.2 of the Federal Rules of Civil Procedure sealing the

Complaint (ECF 1)1 and permitting the Redacted Complaint (ECF 23)2 to remain on the docket.

                                     PRELIMINARY STATEMENT
        Plaintiff's 98-page Complaint describes in excruciating detail his version of the sexual

misconduct that Columbia found he engaged in with a fellow Columbia student-an incident that

led Columbia to find Plaintiff responsible for violating Columbia's Gender-Based Misconduct

Policy. In total disregard of the well-accepted norm that alleged victims of sexual assault should

not be exposed unnecessarily to publicity, Plaintiff filed his Complaint with the name of the female

student (referred to herein as "Jane Doe") repeated over 700 times and with 51 photographs of her

appearing in the Complaint. The Complaint also includes the names and photographs of 11 other

Columbia students, almost all of whom participated as witnesses in the University's Title IX

process concerning Jane Doe's allegations against Plaintiff. Neither Jane Doe nor any of these

other students is a party to this litigation.

        Plaintiff, a journalist himself, has packed his Complaint full of salacious allegations on a

topic of intense public debate. He alleges that Jane Doe "begged" Plaintiff for sex and that, when

he refused her, she chose to fabricate accusations of sexual assault against him and to pursue those

allegations through Columbia's Title IX process. (113, 367, 388-89.) Given the allegations, it is

inevitable that the case will attract media attention. But Plaintiff does not need to expose Jane Doe

and the other students named in the Complaint to such scrutiny to effectively litigate his case




    References to .. ,_" are to paragraphs of the Complaint (ECF !).
   In light of Plaintiffs explanation as to its purpose (see ECF 22), Columbia does not object to the color-coding of
   the redactions in the Redacted Complaint.
against Columbia. Indeed, as detailed in the declarations attached to the declaration of Jane Doe's

attorney, during the Title IX proceeding at Columbia, Plaintiffs prior attorney "warned [Jane] Doe

that her name would be 'dragged through the mud' ... if she did not drop her Title IX complaint"

against Plaintiff. (See Ex. A3 at Ex. 2 (Deel. of Alexi Meyers, May 23, 2019),, 2, and Ex. 3.)

         Columbia is therefore seeking to have the names, photographs, and other identifying

information of Jane Doe and the other students redacted from the Complaint that remains publicly

available on the Court's docket (ECF 23, the "Redacted Complaint").4 Columbia seeks to maintain

the confidentiality of these students' identities for a simple reason: to avoid deterring other

complainants of, or respondents and witnesses to, gender-based misconduct on Columbia's

campus from reporting or participating in the investigation of any such alleged misconduct.

Critically, Columbia does not seek to prevent Plaintiff from telling his story, from criticizing

Columbia, or even from naming Columbia faculty members or employees connected to the

University's journalism school or its Title IX program who are discussed in Plaintiffs Complaint.

Rather, Columbia seeks to secure the confidentiality that its policies and procedures currently

provide to all Columbia students.

        Courts "across the country" have widely recognized the public interest in protecting

confidentiality in cases such as this one involving gender-based misconduct by routinely allowing

parties-and third parties such as Jane Doe and the other Columbia students-to be referred to by

pseudonym. Doe v. Colgate Univ., No. 5:15-cv-1069, 2016 WL 1448829 at *3 (N.D.N.Y. Apr.




    References to "Ex. A" and "Ex. B" are to the exhibits to the Declaration of Gabrielle E. Tenzer in Support of the
    Motion of Defendant The Trustees of Columbia University in the City of New York to Redact the Complaint,
    dated May 24, 2019.
4
    Columbia does not seek to redact the names of the Columbia students who filed lawsuits against Columbia using
    their own names, such as Raskin-Frazee v. Columbia University, No. 1: 17-cv-2032 (S.D.N.Y.), or Nungesser v.
    Columbia University, No. l:15-cv-3216 (S.D.N.Y.).



                                                         2
12, 2016); see also, e.g., B.B. v. The New School, No. 1:17-cv-8347 (S.D.N.Y.); Doe v. Weill

Cornell Med. Coll. of Cornell Univ., No. 1:16-cv-3531 (S.D.N.Y.), Order (May 12, 2016) (ECF

12); Doe v. Meisels, 1:14-cv-5725 (E.D.N.Y.), Order (Nov. 6, 2014) (ECF 5); Doe v. Columbia

Univ., No. 1 :14-cv-3573 (S.D.N.Y.), Order (June 9, 2014) (ECF 3).5

       This public interest is also reflected in New York law, which includes provisions to

maintain the anonymity in court proceedings of "any victim of a sex offense" as well as students

involved in the reporting and investigation of gender-based misconduct on university campuses.

Consistent with these principles, Columbia's proposed redactions are necessary to prevent

exposing Jane Doe and the other students to unwanted media attention and retaliation. Moreover,

the proposed redactions will cause no prejudice to Plaintiff.

       For these reasons, as more fully set forth below, Columbia's Motion should be granted.

                                      FACTUAL BACKGROUND
       On May 13, 2019, Plaintiff, a former student of Columbia's Graduate School of Journalism,

filed the Complaint. (ECF 1.) In his Complaint, Plaintiff alleges claims under Title IX and state

law arising from Plaintiffs expulsion from Columbia after he was found responsible for sexually

assaulting a fellow student, Jane Doe.       (i!i! 2-3.)   On its very first page, the Complaint includes

Jane Doe's full name.    (i! 4.)   And Plaintiff proceeds to repeat Jane Doe's name no fewer than 708

times throughout the 98 pages and 965 paragraphs of the Complaint. The Complaint also includes

the full names of 11 other former Columbia students (see, e.g., ,i,i 49,242,466,473), almost all of

whom participated as witnesses in Columbia's gender-based misconduct proceedings concerning




   See also, e.g., Roe v. St. Louis Univ., 746 F.3d 874 (8th Cir. 2014); Doe v. Cummins, No. l:15-cv-681 (S.D.
   Ohio), Order (Dec. 22, 2015) (ECF 13); Doe v. Univ. of Mass.-Amherst, No. 3:14-cv-30143 (D. Mass.); Doe v.
   Univ. of the S., 687 F. Supp. 2d 744 (E.D. Tenn. 2009); Doe v. Blackburn Coll., No. 3:06-cv-3205 (C.D. Ill.).




                                                       3
Plaintiff,6 as well as numerous photographs clearly showing the likenesses of Jane Doe and several

of the other Columbia student witnesses (see, e.g.,         ,r,r 66,   68, 176, 184, 244). Additionally, the

Complaint includes the full names of 18 Columbia faculty members and other employees, among

several other individuals who are named in the Complaint. (As noted above, Columbia is not

seeking redaction of those individuals' names.)

        At the heart of the Complaint is Plaintiffs excruciatingly detailed recitation of his version

of the alleged sexual encounter with Jane Doe, including explicit allegations about their physical

contact and conversations.        (See, e.g.,   ,r,r   270-87, 307-22.)       The Complaint also contains

voluminous allegations concerning the other Columbia students who witnessed the interactions

between Plaintiff and Jane Doe in the several hours leading up to the incident, including allegations

concerning Jane Doe's roommate at the time, who was in the apartment during the alleged incident

between Plaintiff and Jane Doe. (See, e.g.,       ,r,r 80-268.)
        On May 14, 2019, the day after the Complaint was filed, Columbia received a copy of the

Complaint from a reporter at The New York Post in connection with a press inquiry. Recognizing

immediately that the Complaint contained the names and other identifying information of Jane

Doe and numerous other Columbia students, and after attempting to reach Plaintiffs counsel,

Columbia's counsel contacted the Court to request that the Complaint be removed from the public

docket while Columbia moved the Court to have the Complaint redacted. (See ECF 6.) That same

day, the Court "deactivated the hyperlink to the Complaint on ECF, pending the Court's resolution

of what, if any, redactions are appropriate" and set forth a briefing schedule for the present Motion.

(Id.)

        On May 15, 2019, following the Court's Order temporarily sealing the Complaint (ECF 6),


6
    Of the 11 students named in the Complaint, eight participated in the University's gender-based misconduct
    proceedings.


                                                        4
Plaintiff filed a letter using Jane Doe's full name (see ECF 7). The Court ordered that the "name

of the alleged sexual-assault victim in this case" be redacted from all public filings pending the

Court's resolution of this Motion, and directed the parties to try to agree on an interim redacted

Complaint. (ECF 13.) The parties then agreed on an interim redacted Complaint that would not

include the names or identifying information of the Columbia students (see ECF 17), which the

Court ordered to be filed (ECF 22, 23). It remains Plaintiffs position, however, that any redactions·

to the Complaint, including those in the Redacted Complaint, are "unnecessary and inappropriate"

going forward.

         Significantly, even before any request for redaction had been made to the Court, a reporter

for The Chronicle of Higher Education declined to share a link to the Complaint because it

included Jane Doe's name and photograph. (See Ex. B.) And the reporter for The New York Post

ultimately published a story covering the lawsuit, but omitting any mention of the names of Jane

Doe or any of the other students. 7

                                                  ARGUMENT
I.       THE APPLICABLE STANDARD

         Federal Rule of Civil Procedure 5.2(d) provides that a "court may order that a filing be

made under seal without redaction. The court may later unseal the filing or order the person who

made the filing to file a redacted version for the public record." Pursuant to this rule, district courts

have the discretion to order records sealed or material redacted in accordance with the court's

"inherent 'equitable powers ... over their own process, to prevent abuses, oppression and

injustices."' Int 'l Prod. Corp. v. Koons, 325 F.2d 403, 407-08 (2d Cir. 1963) (quoting Gumbel v.

Pitkin, 124 U.S. 131, 144 (1888)); see also Chevron Corp. v. Danziger, No. l:11-cv-691, 2013


     See Andrew Denney, Expelled Columbia Journalism Student Accused of Rape Is Victim Of 'Anti-Male' Bias:
     Lawsuit, THE NEW YORK POST (May 14, 2019), https://nypost.com/2019/05/14/expelled-columbia-journalism-
     student-accused-of-rape-is-victim-of-anti-male-bias-lawsuit/.


                                                          5
WL 646399, at *4 (S.D.N.Y. Feb. 21, 2013).

        Of course, any such sealing and redaction is only available against the backdrop of the

presumption of open access to judicial records, which is grounded in fundamental First

Amendment values, see United States v. Erie Cty., NY, 763 F.3d 235,239 (2d Cir. 2014)-values

that Columbia shares. But the presumption of open access is not absolute-it may yield when a

court finds "that higher values necessitate a narrowly tailored sealing." Id. at 243 ( quoting Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006)); see also United States v. Silver,

No. 1:15-cr-93, 2016 WL 1572993, at *3 (S.D.N.Y. Apr. 14, 2016) (Caproni, J.) (same). In such

instances, "[t]he Court's task is to balance competing considerations-including but not limited to

... the privacy interests of those resisting disclosure-against the presumption in favor of public

access." Kavanagh v. Zwilling, 997 F. Supp. 2d 241,256 (S.D.N.Y. 2014) (citations and internal

quotation marks omitted), aff'd, 578 F. App'x 24 (2d Cir. 2014).             When some sealing is

appropriate, the court will consider whether "partial redaction of the private material is 'a viable

remedy."' Ferguson v. Ferrante, No. 1:13-cv-4468, 2015 WL 3404140, at *1 (S.D.N.Y. May 27,

2015) (Caproni, J.) (quoting United States v. Amodeo, 71 F.3d 1044, 1053 (2d Cir. 1995)). It has

long been the general practice of the federal courts that "fictitious names are allowed when

necessary to protect the privacy of children, rape victims, and other particularly vulnerable parties

or witnesses." Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997)

(Posner, J.).

        Here, Columbia is asking the Court to permit the redaction ( or pseudonymization) of the

names and other identifying information of students who were involved in disciplinary

proceedings regarding allegations of sexual assault. In exercising the discretion to allow a party-

or, as is the case here, a third party-to be referred to by a pseudonym, courts in this Circuit




                                                  6
"balance [the] interest in anonymity against both (a) the public interest in disclosure and (b) the

potential prejudice" to the other party. Sealed Plaintiffv. Sealed Defendant, 537 F.3d 185, 186

(2d Cir. 2008). Thus, in deciding the Motion, this Court should consider the following ten factors:

       (1) "whether the litigation involves matters that are highly sensitive and [ of a]
       personal nature";

       (2) "whether identification poses a risk of retaliatory physical or mental harm to
       the ... party [seeking to proceed anonymously] or even more critically, to innocent
       non-parties";

       (3) "whether identification presents other harms and the likely severity of those
       harms";

       (4) "whether [a party or non-party] is particularly vulnerable to the possible harms
       of disclosure";

       (5) "whether the [law]suit is challeng[ing] the actions of the government or that of
       private parties";

       (6) whether there would be any prejudice to a party by proceeding with the case
       anonymously;

       (7) whether the parties' identities have been kept confidential;

       (8) "whether the public's interest in the litigation is furthered by requiring" the
       identification of the parties or non-parties;

       (9) "whether ... there is an atypically weak public interest in knowing the litigants'
       identities"; and

       (10) "whether there are any alternative mechanisms for protecting the
       confidentiality of the [parties or non-parties]."

Sealed Plaintiff, 537 F.3d at 190 (citations and internal quotation marks omitted).8 As set forth

below, consideration of each of the relevant factors weighs strongly in favor of granting the

Motion here.




   While the Sealed Plaintijffactors are usually applied in deciding whether parties can litigate under a pseudonym,
   the factors are equally relevant to evaluating the "higher values" and "competing considerations" that necessitate
   sealing and/or redaction. See, e.g., Ferguson, 2015 WL 3404140, at *l; Bernstein v. Bernstein Litowitz Berger
   & GrossmannLLP, No. 1:14-cv-6867, 2016 WL 1071107, at *4 (S.D.N.Y. Mar. 18, 2016) (Caproni, J.), aff'd,
   814 F.3d 132 (2d Cir. 2016).



                                                         7
II.        THE IDENTITIES OF THE COLUMBIA STUDENTS SHOULD BE
           PROTECTED.

           A.     This Litigation Involves Highly Sensitive Matters of a Personal Nature.

           Not surprisingly, the courts have not hesitated to grant anonymity to protect against the

disclosure of the material Columbia seeks to redact here, namely "matters of the utmost intimacy,

including sexual assault." Doe No. 2 v. Kalka, 242 F.R.D. 193, 196 (E.D.N.Y. 2006) (collecting

cases); see also Kavanagh, 997 F. Supp. 2d at 256 (recognizing that sealing is appropriate to

protect the privacy of third parties, especially "sensitive and personal" information about sexual

matters); Doe v. Univ. of Conn., No. 3:09-cv-1071, 2013 WL 4504299, at *28 (D. Conn. Aug. 22,

2013) (allowing plaintiff to proceed pseudonymously where complaint involved allegations of

sexual harassment, stating "it is difficult to conceive of allegations that can be more sensitive or

personal"); Painter v. Doe, No. 3:15-cv-369, 2016 WL 3766466, at *6 (W.D.N.C. July 13, 2016)

("Sexual misconduct is a subject matter sufficiently sensitive and personal to ... favor[] anonymity

.... ").

           In fact, courts in this Circuit routinely permit parties to proceed pseudonymously in

Title IX cases such as this one involving allegations of gender-based misconduct. See, e.g., Doe

v. Colgate Univ., 2016 WL 1448829, at *4 (finding that "in the context of investigating allegations

of sexual assault on college campuses, it is imperative that the rights of all parties involved be

thoroughly protected" and allowing plaintiff to proceed pseudonymously); see also, e.g., B.B. v.

The New School, No. 1 :17-cv-8347 (S.D.N.Y.); Doe v. Weill Cornell Med. Coll. of Cornell Univ.,

No. 1:16-cv-3531 (S.D.N.Y.), Order (May 12, 2016) (ECF 12); Doe v. Meisels, 1:14-cv-5725

(E.D.N.Y.), Order (Nov. 6, 2014) (ECF 5); Doe v. Columbia Univ., No. 1:14-cv-3573 (S.D.N.Y.),

Order (June 9, 2014) (ECF 3); supra n. 5.

           Insofar as courts permit parties to proceed pseudonymously in these circumstances, it



                                                   8
makes even more sense to allow those who are not litigants-such as the third-party Columbia

students, including Jane Doe, who Plaintiff has chosen to name in his Complaint-to remain

anonymous. As one court has aptly explained with respect to a third-party in the same position as

Jane Doe here, "[t]hough [Doe] is not a party to this litigation, it will focus upon, and has already

described in detail, extraordinarily intimate details of a sexual encounter. Her right to privacy with

regard to the events described within the complaint outweighs the public's right to know her

identity." Doe v. Univ. of Miss., No. 3:18-cv-138, 2018 WL 1703013, at *2 (S.D. Miss. Apr. 6,

2018); see also Doe v. Trustees of Dartmouth Coll., No. 1 :18-cv-040, 2018 WL 2048385, at *6

(D.N.H. May 2, 2018) (ordering that victim be referred to by the pseudonym "Sally," because

"[s]hould plaintiff be publicly identified, Sally would likely be identified as well, and Sally has a

stronger case for anonymity, Unlike a litigant, who in using the courts must be prepared to accept

the public scrutiny that is an inherent part of public trials, ... [Sally] is a nonparty." ( emphasis

added, citation and internal quotation marks omitted)).

        While this factor plainly supports maintaining Jane Doe's anonymity, the same is obviously

true for the other Columbia students Plaintiff has named in the Complaint.             Based on the

Complaint's allegations, each of the students identified was involved in the highly personal and

sensitive matters at the heart of the Complaint. (See ,i,i 49-227, 269-360.) Moreover, because

these other students are alleged to be friends with or to otherwise know Jane Doe, if their identities

are not redacted or anonymized, it could easily lead to the identification in the press and on social

media of Jane Doe herself.

       B.      The Public Interest Strongly Favors Maintaining the Columbia Students'
               Anonymity.

       The public interest similarly weighs strongly in favor of maintaining the anonymity of Jane

Doe and the other Columbia students named in the Complaint. See Sealed Plaintiff, 537 F.3d at



                                                  9
    190. As one court has explained, "the public generally has a strong interest in protecting the

identities of sexual assault victims so that other victims will not be deterred from reporting such

crimes." Kalka, 242 F.R.D. at 195. Indeed, courts have held that "[t]here is a recognized public

interest in ensuring that victims of sexual assault can vindicate their claims and that the fear of

public humiliation does not discourage these plaintiffs." Doe v. Rutgers, No. 2: 18-cv-12952, 2019

WL 1967021, at *3 (D.N.J. Apr. 30, 2019); see also, e.g., Doe v. Evans, 202 F.R.D. 173, 176 (E.D.

Pa. 2001) ("the public has an interest in protecting the identities of sexual assault victims so that

other victims will feel more comfortable suing to vindicate their rights"); Heineke v. Santa Clara

Univ., No. 5:l 7-cv-05285, 2017 WL 6026248, at *22 (N.D. Cal. Dec. 5, 2017) ("[C]ourts in the

Ninth Circuit have found that allowing victims to proceed anonymously serves a strong public

interest in protecting the identities of sexual assault victims so that other victims will not be

deterred from reporting such crimes." (citation and internal quotation marks omitted)).

          New York statutes specifically recognize the public interest in avoiding the chilling effect

that identification would have on the reporting and investigation of sexual assault, particularly on

campus. For example, Section 50-b of the New York Civil Rights Law provides that the "identity

of any victim of a sex offense ... shall be confidential" and prevents any "court file ... which

identifies such a victim" from being "made available for public inspection."? N.Y. Civ. Rights L.

§ 50-b(l). Similarly, Section 6448 of the New York Education Law provides that "the name and

identifying biographical information of any student shall be presumptively confidential and shall

not be included in the pleadings and other papers" in a proceeding seeking to vacate a university's




9
      Plaintiffs letter to the Court dated May 15, 2019 states that "[i]t has not been established that [Jane Doe] is a
      victim of sexual assault." (ECF 15 at 2.) While Columbia accepts that well-pied allegations in the Complaint
      must be taken as true for the purposes of a motion to dismiss, the policy behind Section 50-b of the New York
      Civil Rights Law still applies, especially because redacting Jane Doe's name in no way "destroys the required
      presumption of truth" of any allegations in the Complaint. (Id.)


                                                           10
finding of responsibility for gender-based misconduct (among other violations). N.Y. Educ. L.

§ 6448 (emphasis added). New York Civil Practice Law and Rule 3016(i), in tum, provides that

"[i]n any proceeding brought against a college or university ... which proceeding seeks to vacate

or modify a finding that a student was responsible for a violation of college or university rules ...

the name and identifying biographical information of any student shall be presumptively

confidential and shall not be included in the pleadings and other papers .... "10 See also Federal

Educational Rights and Privacy Act ("FERP A"), 20 U.S.C. § 1232g (restricting universities, like

Columbia, from disclosing personal details regarding its students in public filings or elsewhere).

         Columbia's own policies and procedures governing the gender-based misconduct

proceeding at issue in this case reflect these principles as well. During the Title IX process, it is

Columbia's practice to keep the identities of complainants, respondents, and witnesses confidential

so that complainants can come forward and respondents and witnesses can participate in the

process without fear of retaliation or public scrutiny of these sensitive matters. See, e.g.,

Columbia, Gender-Based Misconduct Policy and Procedures for Students, at 15. 11 Accordingly,

the University has a strong interest in ensuring that the privacy interests of Jane Doe and the other

students, all of whom are not parties to this proceeding and who voluntarily participated in the

University's internal disciplinary procedures with the reasonable expectation of confidentiality

from the University, remain protected in this proceeding. As one court has explained:

         It makes little sense to lift the veil of pseudonymity that-for good reason-would
         otherwise cover these proceedings . . . . In fact, to do so may well discourage
         aggrieved students from seeking recourse when they fall victim to defective




10
     Plaintiff may argue that Education Law Section 6448 and CPLR 3016(i) do not apply because he is not technically
     seeking to "vacate" Columbia's finding ofresponsibility. (See Pl.'s Letter to the Court, May 15, 2019 (ECF 15)
     at 2.) But Plaintiff seeks an injunction compelling Columbia to award him his diploma (Comp!. at p. 98, ~ (iv) &
     (vi)), which is tantamount to vacating the underlying disciplinary finding.
11
     Available at http://www.co I umbia.edu/cu/studentconduct/documents/G BM Po licyandProceduresforStudents.pdf.


                                                         11
        university disciplinary procedures or may discourage victims from reporting sexual
        misconduct in the first instance.

Doe v. The Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583, 593 (E.D. Va. 2016);

see also Doe v. Alger, 317 F.R.D. 37, 42 (W.D. Va. 2016) (prohibiting use in federal litigation of

"real names" of sexual assault victim, as decided by the university's hearing board, and "other

students involved in the disciplinary proceedings").

        Indeed, if a student like Jane Doe who complains of violations of the University's gender-

based misconduct policies has to worry that a respondent, like Plaintiff, who is unhappy with the

University's ultimate disciplinary determination, can then make the entirety of the matter public

by filing a case in federal court, the chilling effect on the willingness of students to come forward

would be incalculable. In fact, studies have shown that women who have been sexually assaulted

fear reporting what happened to them precisely because of the issues raised by this Motion and

this case-shame, embarrassment, fear their stories will not be believed, and fear they may be

accused of participating in the crime. See, e.g., Beverly Engel, Why Don't Victims of Sexual

Harassment         Come      Forward      Sooner,   PSYCHOLOGY        TODAY     (Nov.    16,   2017),

https://www.psychologytoday.com/us/blog/the-compassion-chronicles/201 711/why-dont-

victims-sexual-harassment-come-forward-sooner; Nat'l Inst. of Justice, U.S. Dep't of Justice,

Reporting     of    Sexual     Violence    Incidents,    https://www.nij.gov/topics/crime/rape-sexual-

violence/Pages/rape-notification.aspx (last modified Oct. 26, 2010). The same is true for the

student witnesses, whose testimony is invaluable to the process and whom Columbia relies upon

to ensure that the University's Title IX process is fair, rigorous, and accurate.

        Although we expect Plaintiff to argue that he and the other students mentioned are no

longer students at Columbia, the fact that the students named in the Complaint have graduated is

irrelevant.   ( Cf Pl.' s Letter to the Court, May 15, 2019 (ECF 15) at 2.) Any assurance of



                                                    12
confidentiality to student participants in Columbia's Title IX process would be empty if it only

applied for so long as participants remained students at the University, especially since most

students are at Columbia no more than four years and the journalism program at issue lasts only

one year. Indeed, there can be no legitimate dispute that if the names of the students mentioned in

the Complaint are not redacted, current Columbia undergraduate and graduate students will take

notice of that in the press coverage and social media activity that will ensue.

        C.      There Is a Risk of Harm to the Columbia Students.

        The Complaint alleges that Jane Doe fabricated allegations that Plaintiff sexually assaulted

her and pursued those false allegations against him through Columbia's Title IX investigative and

disciplinary process. Given the degree of interest currently being paid to allegations of sexual

misconduct on university campuses, the responses of universities to such allegations, and ongoing

public policy debates about both issues, there is a very real risk that Jane Doe and the other students

identified in the Complaint would be exposed to significant media attention and potential

retaliation should their identities become public. See, e.g., Doe v. Colgate Univ., 2016 WL

1448829, at *2 ("Recently, cases stemming from investigations of sexual abuse on college and

university campuses have garnered significant media attention, posing the risk of further

reputational harm to both the plaintiffs in these cases and their accusers."). According to her

Declaration, "several threatening comments have already been made about [Jane Doe] on news

stories published about this case, and a reporter has been able to find [her] at [her] home." (Ex. A

at Ex. 1 (Deel. of Jane Doe, May 24, 2019 ("Doe Deel.")), ,-is.) Indeed, in her Declaration, Jane

Doe states as follows:

       I am worried for my safety and for my wellbeing. For over two years, I have been
       undergoing treatment relating to anxiety and post-traumatic stress disorder in
       connection with being sexually assaulted in October 2016. The media pressure of
       this case alone will have a devastating impact on my mental health, particularly if
       I am identified by name in these proceedings.


                                                  13
(Doe Deel., 4.)

        D.     Plaintiff Will Suffer No Prejudice.

        Redacting or pseudonymizing the Complaint will cause Plaintiff no prejudice at this stage

of the litigation. See, e.g., Kolko, 242 F.R.D. at 198 ("Other than the need to make redactions and

take measures not to disclose [the students'] identit[ies], [Plaintiff] will not be hampered or

inconvenienced merely by [their] anonymity in court papers."). Cf EWv. NY Blood Ctr., 213

F.R.D. 108, 112 (E.D.N.Y. 2003) (assessing prejudice to one party of allowing the other party to

proceed pseudonymously). The relief Columbia is seeking will in no way prevent Plaintiff from

telling his story, criticizing Columbia, or even naming and criticizing Columbia faculty members

or employees connected to the University's journalism school or Title IX program. Accordingly,

Plaintiff cannot possibly claim any legitimate litigation disadvantage from having the names and

photographs of Jane Doe and the other Columbia students protected from public disclosure at this

time. Certainly, not having the ability to "drag" Jane Doe's name "through the mud," as his prior

counsel threatened, does not constitute legitimate prejudice to Plaintiff.

       E.      The Remaining Applicable Sealed Plaintif/Factors Support Anonymization.

       The issue of whether the parties' identities have been kept confidential is relevant under

Sealed Plaintiff to ensure that pseudonymity would not be rendered moot by prior publicity. See

Sealed Plaintiff, 537 F.3d at 190. Here, due to the Court's temporary sealing of Plaintiffs filings,

the names of Jane Doe and the other students have not been published in the media, so there is no

relevant prior publicity. Moreover, as stated in her Declaration, Jane Doe maintained her privacy

and the confidentiality of the University proceedings and of Plaintiffs identity. While several

female friends and fellow students served as witnesses to the events surrounding the sexual assault,




                                                 14
Doe was careful not to speak openly about the proceedings with others. (See Doe Deel.,, 8-9.)12

          Finally, there are no alternative mechanisms for protecting the students' confidentiality.

See Sealed Plaintiff, 537 F.3d at 190. As shown by the Redacted Complaint, Columbia's proposed

approach is narrowly tailored to redacting or anonymizing only information that would tend to

identify the third-party students named in the Complaint. To the extent there is any need for any

portions of the redacted material to be made public in the future, that issue can be addressed at the

appropriate time. See, e.g., Fed. R. Civ. P. 5 .2( d). 13

                                                 CONCLUSION
         For the foregoing reasons, Columbia respectfully requests that the Court grant the Motion

and order that the Complaint (ECF 1) remain sealed and the Redacted Complaint (ECF 23) remain

on the docket.

Dated: May 24, 2019                                    Respectf


                                                       By:




                                                       Thomas A. Rawlinson
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, NY 10118
                                                       (212) 763-0883
                                                       rkaplan@kaplanhecker.com
                                                       gtenzer@kaplanhecker.com
                                                       trawlinson@kaplanhecker.com

                                                       Attorneys for Defendant The Trustees                         of
                                                       Columbia University in the City ofNew York

12
     As for Plaintiffs anticipated argument that Jane Doe's identity should be revealed because she posted on social
     media (see ECF 15 at 3), as explained in her Declaration, Jane Doe's post made no mention of Plaintiff, sexual
     assault, Title IX, or anything related to the proceedings. (See Doe Deel. ~ 10.)
13
     The remaining Sealed Plaintiff factors, including "whether the suit is challenging the actions of the government
     or that of private parties" and "whether ... there is an atypically weak public interest in knowing the litigants'
     identities," Sealed Plaintiff, 537 F.3d at 190, are inapplicable here. The parties have both been named in the
     Complaint and Columbia is not seeking to have either party's name redacted or pseudonymized.


                                                          15
